Citation Nr: 0944881	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic right hip 
disorder to include greater trochanteric bursitis.  

2.  Entitlement to service connection for a chronic left hip 
disorder to include greater trochanteric bursitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1967 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic right hip 
disorder to include greater trochanteric bursitis and a 
chronic left hip disorder to include greater trochanteric 
bursitis.  In July 2006, the Veteran was afforded a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  In November 2006, the Veteran was informed that a 
transcript of his July 2006 hearing could not be prepared and 
he therefore had the right to an additional hearing.  The 
Veteran did not respond to the Board's notice.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that he sustained chronic right hip and 
left hip disorders secondary to his service-connected left 
ankle disorder or, in the alternative, as the result of an 
inservice motor vehicle accident in which he was thrown from 
an open jeep.  In his May 2009 informal hearing presentation, 
the accredited representative advances further that the VA 
examinations of record are inadequate for rating purposes as 
the examiners failed to address whether the Veteran's right 
hip and left hip disabilities increased in severity as the 
result of his service-connected knee and ankle disabilities.  
In reviewing the report of the May 2005 VA examination for 
compensation purposes and the November 2005 addendum thereto, 
the Board observes that while the examiner concluded that the 
Veteran's right and left greater trochanteric bursitis was 
not etiologically related to either his service-connected 
left ankle disorder or his inservice motor vehicle accident, 
the physician neither commented on the etiological 
relationship, if any, between the Veteran's hip disabilities 
and his service-connected right knee and left knee 
disabilities nor as to whether the Veteran's hip disabilities 
increased in severity beyond their nature progression 
secondary to his service-connected disorders.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
2009 WL 2914339, 3 (C. A. Fed., 2009).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given these facts and the above cited 
authorities, the Board finds that an additional VA evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and etiology 
of his chronic right hip and left hip 
disabilities.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic hip disorder had its onset during 
active service; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to the Veteran's right 
knee musculoligamentous strain, left knee 
musculoligamentous strain, post-traumatic 
left ankle arthritis and trimalleolar 
fracture residuals, and other 
service-connected disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic right hip disorder to include 
greater trochanteric bursitis and a 
chronic left hip disorder to include 
great trochanteric bursitis with express 
consideration of the provisions of 38 
C.F.R. § 3.310(a) (2009); the Federal 
Circuit's decision in Davidson v. 
Shinseki, 2009 WL 2914339 (C. A. Fed., 
2009); and the United States Court of 
Appeals for Veterans Claims' (Court) 
decision in Allen v. Brown, 7 Vet. App. 
439 (1995).  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

